IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50399
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RUSSELL WADE PARRISH, also known as Russell
Wade Parish,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. W-01-CR-132-ALL
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Russell Wade Parrish appeals his jury conviction for

attempted escape from custody in violation of 18 U.S.C. § 751(a).

He argues that the district court abused its discretion in

admitting evidence of his illegal drug activities and drug usage.

The evidence that Parrish smuggled drugs into the jail was

relevant because this extrinsic offense required the same intent

as the charge that Parrish attempted to escape by smuggling wire


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50399
                                -2-

cutters into the jail and making a rope out of torn sheets.

See United States v. Misher, 99 F.3d 664, 670 (5th Cir. 1996).

The evidence of the extrinsic acts was more probative than

prejudicial and any prejudicial effect was minimized by the

district court’s limiting instruction that Parrish was not on

trial for any “act, conduct, or offense” not alleged in the

indictment.   See United States v. Taylor, 210 F.3d 311, 318

(5th Cir. 2000).   Further, any error was harmless in view of the

overwhelming evidence the Parrish planned to escape and took

several steps in furtherance of that plan, including smuggling

wire cutters into the jail, measuring the recreation wall, and

making a rope out of torn sheets.   See United States v. Gadison,

8 F.3d 186, 192 (5th Cir. 1993).

     AFFIRMED.